Appeal by an employer and its insurance carrier from a decision and award under the Disability Benefits Law (Workmen’s Compensation Law, art. 9). Appellants contend that the finding of disability commencing September 18, 1958 or at any time within four weeks of the last day of employment (Workmen’s Compensation Law, § 203) is unsupported by substantial evidence; but the uncontroverted medical proof, supplied by two treating physicians, was that claimant was disabled from the time that he left the job on September 17, 1958, because of severe chest pain attributed to angina pectoris; and the board was, of course, under no compulsion to reject or to discount the evidence merely because claimant’s first medical examination (following initial treatment by a chiropractor) was had some weeks after the first onset of pain and more than four weeks after he last worked or because no objective symptoms were apparent, as was said to be not unusual in angina eases. The remaining contentions advanced in appellants’ brief were not specified in the application to the board for review and hence are not available to appellants here. (Workmen’s Compensation Law, §§ 23, 224; Matter of La Barge v. Mercy Gen. Hosp., 12 A D 2d 689, 690, motion for leave to appeal denied 9 N Y 2d 610; Matter of Braune v. Haas, 13 A D 2d 875, 876.) Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.